Title: William H. Crawford to Thomas Jefferson, 12 February 1820
From: Crawford, William Harris,Brown, Jacob Jennings
To: Jefferson, Thomas


					
						Dear Sir.
						
							Washington.
							12th Feby 1820
						
					
					Major General Brown will deliver to you a bronze medal, struck in commemoration of the casting and erection of an Equestrian Statue of Henry the 4 of France, which has been sent to me by the Marquis Marbois with a request that it should be forwarded to you, with the assurance of his high regard for your character, and best wishes for your happiness.
					
						I remain with sentiments of the most sincere respect Your most obt Servt
						
							Wm H Crawford
						
					
				